            Case 1:20-cv-02095-SAG Document 19 Filed 12/28/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        CHAMBERS OF                                                         101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                   BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                      (410) 962-7780
                                                                        MDD_SAGchambers@mdd.uscourts.gov


                                                        December 23, 2020

  LETTER TO COUNSEL

          Re: Abu Samura v. SavaSeniorCare, et al., Civil Case No. 1:20-cv-02095-SAG

  Dear Counsel:

          On November 25, 2020, the Court issued an opinion in this case that ordered, in part,
  Defendants to show cause as to why their pursuit of sanctions for Plaintiff’s alleged “refusal to
  arbitrate” is not itself frivolous and worthy of sanctions. ECF 13 at 7-8. Plaintiff provided a
  summary of fees incurred in arguing against Defendants’ motion for sanctions, ECF 15, and
  Defendants responded. ECF 16. The Court, having considered these filings, concludes that
  sanctions are not ultimately warranted. Defendants explained the good faith basis for their belief
  that the motion for sanctions was meritorious, namely their September 22, 2020 letter requesting
  that Plaintiff dismiss his complaint and go through the EDR process and Plaintiff’s subsequent
  refusal. ECF 16-1, 16-4.

           That said, the Court wishes to make clear that Defendants’ pattern of unresponsive delay
  when it comes to the EDR process is unacceptable. Plaintiff spent more than a year unsuccessfully
  attempting to engage Defendants in their own EDR process. Others have encountered precisely
  this same difficulty, driving them to litigation as well. See Boettcher v. SSC Glen Burnie Operating
  Co., LLC, No. CV WMN-15-3714, 2016 WL 4395880, at *4 (D. Md. Aug. 18, 2016). Defendants’
  response, ECF 16, does little to assuage the Court’s concern that they prevent their employees
  from initiating dispute resolution. Instead, Defendants double down and argue that arbitration
  must be compelled despite their delay. Id. at 16. Although this Court is not imposing sanctions at
  this juncture, a continued pattern of engaging in these practices will likely meet a different result
  in future litigation. An agreement requiring employees to engage exclusively in an EDR process
  that is functionally impossible to access absent court intervention implicates serious concerns over
  its potentially illusory nature. The Court hopes that resolution of this question can be avoided via
  Defendants’ improved responsiveness going forward, as opposed to their present insistence that
  their dilatory conduct is immaterial to the enforcement of their arbitration agreement.

         For the foregoing reasons, Plaintiff’s Motion for Attorney Fees, ECF 15, is DENIED.
  Despite the informal nature of this letter, it is an Order of the Court and will be docketed as such.

                                                        Sincerely yours,
                                                               /s/
                                                        Stephanie A. Gallagher
                                                        United States District Judge
